Title: To John Adams from Thomas Lee Shippen, 18 January 1796
From: Shippen, Thomas Lee
To: Adams, John



Prune St. No. 10. Jany 18. 1796—

Mr: Thomas Lee Shippen presents his most respectful compliments to the Vice President, and is very sorry that he cannot immediately comply with the request contained in his note of yesterday. As soon as Mr: S. can either go into the Country where all his books are at present, or send a servant there who can be trusted in his library, the Vice President may be assured Mr: S. will not Fail to return a book which was so kindly lent and which has been so long by shameful neglect in his possession.
Mr. S. would have answered the Vice President’s note yesterday but his health was so bad as to keep him almost all day in his bed. He is rather better this morning, and cannot help indulging a hope that he shall have the pleasure very soon of seeing the Vice President at his rooms, as the same causes continue to prevent his going out to see any body which have so long unmerciifully confined him.
